DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities: Line 3 reading “a inner surface” should read --an inner surface--. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Lines 19-21 reading “with said securement strips maintain said chest drain tube to said seal pad” is grammatically incorrect. Appropriate correction is required.

Claim 18 is objected to because of the following informalities: Line 23 reading “thoracosomy” should read --thoracostomy--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "said disk" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear how the disk structure relates to the remaining device. In addition, Claim 9 reads as follows, “said disk forming an annular ring sized to receive said chest tube includes a medicament to reduce catheter-related blood stream infections such as chlorhexidine gluconate.” It is unclear from this limitation which structure is configured to include a medicament, the chest tube or the disc. Referring to applicant’s specification, it appears the disc is configured to include the medicament. Therefore, examiner is interpreting the claim as such for purposes of examination. Appropriate clarification and/or correction is required.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both Claims 13 and 14 refer to a “protective layer.” It is unclear whether this structure is different from the “covering substrate” recited in independent Claim 18. Applicant’s specification refers to both the “protective layer” and the “covering substrate” in different embodiments but serving the same function. Therefore, for 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 13-14, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornerup (USPN 5,685,859) in view of Fabo et al. (USPGPub 2010/0331785), Bowen (USPGPub 2006/0041233), and Tatsumi et al. (USPGPub 2007/0198053) above, and further in view of Duft (USPGPub 2010/0279921).

Re Claim 18, Kornerup discloses a thoracostomy tube support device (Kornerup Fig. 4), comprising a seal pad substrate (41) constructed of an impermeable material having an inner surface employing a medical grade adhesive for securing said seal pad to a chest of an individual (as described at Kornerup Col. 5 Lines 64-66 - bottom layer of 41 comprises an adhesive, covered by sheet 11), a foam pad (31) secured to an outer surface of said seal pad (41) (Kornerup Col. 11 Lines 14-18), said foam pad (31) having a perimeter sized less than the perimeter of said seal pad (41) (as seen in Kornerup Fig. 4); and an aperture (34, 44) formed through both said seal pad (41) and said foam pad (31) for alignment with the individual's thoracostomy incision site (Kornerup Col. 5 Lines 39-54); and a covering substrate (11) 
	However, Kornerup does not disclose the seal pad substrate being constructed of an impermeable material; and said foam pad being constructed of fluid absorbing material; and said foam pad is available to absorb fluids exuded from the thoracotomy incision site. Fabo discloses a dressing (1) for protecting the skin around objects projecting out therefrom (Fabo Figs. 1 and 2; Abstract), the dressing (1) comprising a seal pad substrate being constructed of an impermeable material for preventing exudate leaking from the dressing (Fabo ¶ 0010, 0069; Abstract); the dressing (1) further comprising a foam pad (4) constructed of fluid absorbing material and available to absorb fluids exuded from an incision site for preventing exudate leaking from the dressing (Fabo ¶ 0010, 0021, 0037, 0069; Abstract; Claim 12). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the seal pad substrate of Kornerup to be constructed of an impermeable material as disclosed by Fabo for preventing exudate leaking from the dressing. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the foam pad of Kornerup to be constructed of fluid absorbing material and available to absorb fluids exuded from the thoracotomy incision site as disclosed by Fabo for preventing exudate leaking from the dressing. 

	Kornerup fails to disclose a diaphragm attached to said foam pad, said diaphragm having a raised outer peripheral edge forming a cavity for receipt of material impregnated with petroleum jelly, and an aperture formed through said diaphragm; and said material impregnated with petroleum jelly seals an outer peripheral sidewall of said chest tube. Tatsumi discloses a tube support device (Tatsumi Figs. 10a and 10b) comprising a diaphragm (4) having a raised outer peripheral edge (raised edge created by concavity 4b - Tatsumi ¶ 0064) forming a cavity (4b) for receipt of a pad (5), and an aperture (4a) formed through said diaphragm (4), wherein said pad (5) seals an outer peripheral sidewall of a chest tube (6) (Tatsumi ¶ 0050), the configuration for preventing water from entering subcutaneous tissue along the chest tube (Tatsumi ¶ 0016).


Re Claim 8, Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft disclose all of the limitations of Claim 18. Kornerup fails to disclose wherein said material impregnated with petroleum jelly is a sponge having a non-adhesive polyurethane apertured dressing. Tatsumi discloses pad (5) being a non-adhesive polyurethane apertured dressing (Tatsumi ¶ 0048). As previously disclosed in Claim 18, Duft discloses wound healing compositions and treatments comprising impregnated dressings wherein a suitable impregnated dressing is a sponge impregnated with petroleum jelly wherein petroleum jelly is a carrier agent for therapeutic use including uses for the promotion and/or improvement of wounds and wound healing and/or tissue repair when paired with a pharmaceutical agent (Duft Abstract and ¶ 0216). 
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the pad impregnated with petroleum jelly, as disclosed by Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft in Claim 18, to be a sponge having a non-adhesive polyurethane apertured dressing wherein the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.
 
Re Claims 13 and 14, Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft disclose all of the limitations of Claim 18, including a seal pad, foam pad and diaphragm covered by a protective layer (11) (Kornerup Fig. 4). Furthermore, Kornerup discloses wherein the protective layer includes two sections that can be removed from the base layer (41) separately from one another (Kornerup Col. 5 Line 64 to Col. 6 Line 5). It should be noted that the limitation “to preserve the adhesive” is a functional limitation. Where the prior art device performs all the functions the claimed device performs, the functional limitations of the claim do not differentiate the claimed invention from the prior art device. See MPEP 2114. Therefore, the function “to preserve the adhesive” is implicitly disclosed by the protective layer (11) of primary reference Kornerup. 

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornerup (USPN 5,685,859) in view of Fabo et al. (USPGPub 2010/0331785), Bowen (USPGPub  as applied to Claim 18 above, and further in view of Dewey (USPGPub 2010/0022961).

Re Claim 2, Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft disclose all of the limitations of Claim 18. However, Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft fail to disclose wherein the aperture is a substantially wedge shaped slit. Dewey discloses a dressing (Dewey Fig. 1D) comprising an aperture (170) that is a substantially wedge shaped slit for ingress and egress of a medical tube (Dewey ¶ 0029). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the aperture of Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft to be a substantially wedge shaped slit as disclosed by Dewey for ingress and egress of a medical tube. 
	Furthermore, it would have been an obvious matter of design choice to modify Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft to include an aperture that is a substantially wedge shaped slit since applicant has not disclosed that having a substantially wedge shaped slit solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with alternate designs. Furthermore, absent a teaching as to the criticality of a substantially wedge shaped slit, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kornerup (USPN 5,685,859) in view of Fabo et al. (USPGPub 2010/0331785), Bowen (USPGPub 2006/0041233), and Tatsumi et al. (USPGPub 2007/0198053) above, and further in view of Duft (USPGPub 2010/0279921) as applied to Claim 18 above, and further in view of Kay (USPN 5,207,652). 

Re Claim 9, Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft disclose all of the limitations of Claim 18. However, Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft fail to disclose a disk forming an annular ring sized to receive said chest tube includes a medicament to reduce catheter-related blood stream infections such as chlorhexidine gluconate. Kay discloses a disc forming an annular ring (Kay Fig. 1) wherein the disc is configured to receive a chest tube (Kay Col. 9 Lines 11-22) and includes an antimicrobial to reduce catheter-related blood stream infections and thus aiding in the prevention of sepsis (Kay Col. 9 Lines 5-10). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included with the thoracostomy tube support device of Kornerup in view of Fabo, Bowen, and Tatsumi above, and further in view of Duft a disk forming an annular ring sized to receive said chest tube includes a medicament to reduce catheter-related blood stream infections as disclosed by Kay to aid in preventing sepsis. Kay does not disclose the antimicrobial agent chlorhexidine gluconate. However, applicant has not positively recited this particular antimicrobial agent and it is therefore being interpreted as implicitly disclosed by .

Response to Arguments
Applicant’s arguments filed 08/18/2020 with respect to drawing objections and all 112 rejections have been fully considered and are persuasive.  The objection to the drawings and all previous 112 rejections been withdrawn. 

Applicant’s arguments with respect to Claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783                

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783         
02/23/2021